     Case: 4:18-cv-00141-DMB-RP Doc #: 89 Filed: 04/30/20 1 of 1 PageID #: 787




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

SUSAN D. MARASCALO, as Executrix                                               PLAINTIFF
for the Estate of Elizabeth Ann Deloach

V.                                                              NO. 4:18-CV-141-DMB-RP

ALLSTATE VEHICLE AND
PROPERTY INSURANCE COMPANY                                                   DEFENDANT


                                  FINAL JUDGMENT

      In accordance with the order entered this day, this case is DISMISSED with prejudice.

      SO ORDERED, this 30th day of April, 2020.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
